t c memo united_states tax_court kenneth e bixler petitioner v commissioner of internal revenue respondent docket no filed date kenneth e bixler pro_se timothy a lohrstorfer for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section and chapter references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for failure to properly prosecute respondent's motion to impose sanctions for petitioner's failure to comply with order directing production of documents respondent's motion to impose sanctions pursuant to sec_6673 and petitioner's motion to dismiss as supplemented petitioner resided in warsaw indiana at the time that the petition was filed in this case we begin by setting forth the background necessary to an understanding of the parties' four motions respondent's notice_of_deficiency respondent issued a notice_of_deficiency to petitioner dated date that determined the following deficiency in petitioner's federal_income_tax and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure the deficiency in income_tax which includes self-employment_tax in the amount of dollar_figure is based on respondent's determination that petitioner failed to report the following items of income income payor amount wage sec_1 r r donnelley sons co dollar_figure dividends donnelley stock ownership plan nonemployee compensation primerica life ins co big_number interest lake city bank first national bank big_number 1respondent has given petitioner credit for amounts withheld from his taxes insofar as his ultimate tax_liability is concerned however the determination of a statutory deficiency does not take such amounts into account see sec_6211 2in computing the amount of self-employment_tax under sec_1401 respondent reduced the amount of income received from primerica life_insurance co by such reduction is required by sec_1402 in computing the amount of regular income_tax under sec_1 respondent allowed as a deduction from gross_income one-half of the self-employment_tax dollar_figure pursuant to sec_164 in computing the deficiency in income_tax respondent allowed petitioner one personal_exemption and a standard_deduction in the amount of dollar_figure the addition_to_tax under sec_6651 is based on respondent's determination that petitioner's failure to timely file an income_tax return for the taxable_year in issue was not due to reasonable_cause finally the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay the requisite amount of estimated_tax for the taxable_year in issue petitioner's petition petitioner filed his petition on date the petition contains a number of claims and allegations that are not justiciable but rather exemplify assertions commonly found in petitions filed by tax protesters for example the petition alleges that respondent erred in determining that the petitioner's gross_receipts were taxable in determining that or acting as if the petitioner was subject_to the administrative jurisdiction of the internal_revenue_service in determining that or in acting as if the petitioner was either a 'taxpayer' as defined pincite usc a or that the petitioner was a 'person' as defined in sec_7343 in failing to allow the petitioner's basis in his property pursuant to sec_1012 sec_1014 and sec_1015 the petition alleges inter alia as the facts upon which petitioner relies as a basis for his case the petitioner's gross_receipts were not includable in his taxable_income because they were not of the types upon which a tax is imposed in subtitle a of title_26 the gross_receipts of the petitioner consisted entirely of compensation received for actions which were the common_law rights of the petitioner there the term taxpayer is defined by sec_7701 to mean any person subject_to any internal revenue tax the definition of the term person in sec_7343 applies only to ch which deals with crimes other offenses and forfeitures on the other hand the definition of the term person in sec_7701 which definition includes an individual applies generally to the entire i r c was no compensation no profit and no gain realized from any activity subjected to an excise_tax the petitioner is a natural_person engaged in an occupation of common_law right he holds no license or privilege subject_to an excise and he is not one of the entities made liable for an income_tax pursuant to subtitle a the petitioner is not a taxpayer petitioner does allege in the alternative to the foregoing and similar tax protester-type arguments that if his compensation_for services rendered were arguably determined to be income then he is entitled to deduct all money spent in order to earn money pursuant to sec_162 as well as a number of itemized_deductions in her answer respondent denied virtually all of petitioner's allegations pre-trial developments on date the court served on the parties a notice setting this case for trial at the indianapolis indiana trial session scheduled to commence on date the notice advised inter alia as follows your failure to appear may result in dismissal of the case and entry of decision against you your failure to cooperate may also result in dismissal of the case and entry of decision against you earlier in the petition petitioner alleges that the deficiencies as determined by the commissioner are in taxes imposed by subtitle a of title_26 which the petitioner believes to be in the nature of excise_taxes contrary to petitioner's belief subtitle a of title_26 deals with income taxes a standing pre-trial order was attached to the trial notice the standing pre-trial order directed the parties inter alia to stipulate facts and documents to the maximum extent possible consistent with the dictates of rule to prepare and submit to the court a trial memorandum in prescribed form not later than days before the first day of the trial session and to be prepared for trial at any time during the term of the trial session prior to trial respondent served on petitioner a request for admissions to which petitioner filed a timely response petitioner admitted inter alia he did not file an income_tax return for he received compensation in the form of wages from r r donnelley sons co during in the amount of dollar_figure he received interest_income from lake city bank and first national bank during in the amounts of dollar_figure and dollar_figure respectively he received dividend income from donnelley tax redemption stock ownership plan during in the amount of dollar_figure he received nonemployee compensation from primerica life_insurance co during in the amount of dollar_figure he was entitled to only one personal_exemption for and he is entitled to a standard_deduction of dollar_figure for petitioner denied inter alia his wages from r r donnelley sons co and his nonemployee compensation from primerica life_insurance co were taxable he was unable to substantiate expenses that might offset gross_income and he is liable for self-employment_tax also prior to trial respondent filed a motion to compel production of documents the motion was based on a request for production of documents previously served on petitioner and with which petitioner had not complied the court granted respondent's motion to compel and ordered petitioner to produce by a date certain those documents requested in respondent's request for production the court also advised petitioner as follows in the event petitioner does not fully comply with the provisions of this order the court will be inclined to impose sanctions pursuant to rule tax_court rules_of_practice and procedure which may include dismissal of this case and entry of a decision against petitioner the court also reminded petitioner of the applicability of the court's standing pre-trial order that had previously been served on him petitioner did not comply with the court's aforementioned order developments at trial before serving formal discovery on petitioner respondent had attempted to schedule a branerton_conference with petitioner as required by rule a see 61_tc_691 at that time respondent identified arguments made in the petition that were frivolous advised petitioner of the provisions of sec_6673 and enclosed copies of two recent cases in which the court had imposed a penalty against the taxpayers pursuant to that section petitioner declined respondent's invitation to participate in a branerton_conference when this case was called from the calendar of the trial session at indianapolis indiana on date counsel for respondent appeared and announced that respondent was ready for trial there was no appearance by or on behalf of petitioner however an individual who refused to identify himself other than as a friend of petitioner came forward and served on the court a document entitled non-statutory abatement which the court filed as petitioner's motion to dismiss because respondent's counsel indicated that he wished to file certain motions of his own the court stated that this case would be recalled immediately after calendar call in order to address such motions when this case was recalled later in the morning of date respondent's counsel appeared and filed a motion to dismiss for failure to properly prosecute a motion to impose the introduction of the document filed as petitioner's motion to dismiss provides in part as follows this is a non-statutory abatement issued pursuant to common_law rules applicable to such cases against the department of the treasury internal_revenue_service an acting alien enemy agency of a statutorily created foreign de_facto corporation known as the united_states of america said agency is imposing a suretyship by attaching an illegally presumed persona designata nom de guerre created by them as kenneth e bixler upon this private christian kenneth edward bixler suae potestate esse this imposition is without authority is counter to public morals being in the nature of a praemunire which is outlawed by the general custom in this state and thus is in violation of the indiana constitution the lex non scripta which is the jus publicum in this state sanctions for petitioner's failure to comply with order directing production of documents and a motion to impose sanctions pursuant to sec_6673 as before there was no appearance by or on behalf of petitioner respondent's motion to dismiss for failure to properly prosecute is premised on petitioner's failure to appear at trial as well as petitioner's failure to cooperate in preparing this case for trial specifically including petitioner's failure to stipulate as required by the court's rules_of_practice and procedure and the court's standing pre-trial order respondent's motion to impose sanctions for petitioner's failure to comply with order directing production of documents is premised on petitioner's failure to comply with the court's order granting respondent's motion to compel and ordering petitioner to produce by a date certain those documents requested in respondent's request for production respondent's motion to impose sanctions pursuant to sec_6673 is premised on the grounds that petitioner instituted or maintained this proceeding primarily for delay and that his position herein is frivolous or groundless post-trial developments several weeks after trial petitioner filed a supplement to his motion to dismiss petitioner's motion as well as the supplement thereto is premised on petitioner's belief that he may abdicate his responsibilities as a federal taxpayer by the simple expedient of declaring himself to be a private christian who is not subject_to the jurisdiction of the government of the united_states discussion we begin with respondent's motion to dismiss for failure to properly prosecute our rules provide that the failure of a party to appear at trial or to properly prosecute may result in entry of decision against that party specifically rule which is entitled default and dismissal provides in pertinent part as follows b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof additionally rule which is entitled failure to appeal or to adduce evidence provides in pertinent part as follows a attendance at trials the unexcused absence of a party when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties b failure of proof failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party's adversary may be ground for dismissal or for determination of the affected issue against that party dismissal of a case is a sanction that rests with the discretion of the court 99_tc_533 87_tc_794 in addition-- dismissal may properly be granted where the party's failure to comply with rules and orders of the court is due to willfulness bad faith or any fault as contrasted with mere inadvertence or inability 357_us_197 fed r civ p b 82_tc_592 rule c a case may be dismissed for failure properly to prosecute when petitioner fails to appear at trial and does not otherwise participate in the resolution of petitioner's claim 86_tc_110 harper v commissioner supra pincite see 72_tc_126 as guidance for dismissals under rule b we look to the legal standards for dismissals under rule b of the federal rules of civil procedure 86_tc_110 the court_of_appeals for the seventh circuit to which the dismissal of this case would be appealable has held that dismissal under fed r civ p b for failure to prosecute is appropriate when there is 'a clear record of delay or contumacious behavior ' or when other sanctions have proved unavailing 812_f2d_337 7th cir quoting 773_f2d_147 7th cir and 721_f2d_1067 7th cir for the following reasons we think the applicable standard is clearly satisfied in this case first petitioner failed to appear at trial either in person or by counsel despite the warning set forth in the court's notice setting this case for trial rather a friend of petitioner came forward and served on the court petitioner's motion to dismiss second petitioner failed to cooperate in preparing this case for trial despite the warning set forth in the court's notice setting this case for trial third petitioner failed to comply with the court's order granting respondent's motion to compel production of documents despite the warning set forth in such order fourth petitioner failed to comply with the court's standing pre-trial order despite the admonitions therein and despite the reminder concerning the applicability of such order that was set forth in the court's order granting respondent's aforementioned motion to compel production fifth petitioner's motion to dismiss itself demonstrates petitioner's lack of interest in pursuing whatever justiciable issues may exist in this case in view of the foregoing we conclude that dismissal is warranted as a sanction accordingly we will grant respondent's motion to dismiss for failure to properly prosecute we turn next to respondent's motion to impose sanctions for petitioner's failure to comply with order directing production of documents in view of the action that we will take in respect of respondent's motion to dismiss this motion will be denied as moot we now consider respondent's motion to impose sanctions pursuant to sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiency in income_tax or the penalties determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition consists of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we recognize that petitioner did include in his petition allegations alternative to his tax_protester arguments namely that if his compensation_for services rendered were arguably determined to be income then he is entitled to deduct all money spent in order to earn money pursuant to sec_162 as well as a number of itemized_deductions such allegations however are clearly secondary to the tax-protester arguments moreover they were never pursued by petitioner we think that such allegations were at best a mere decoy designed to avoid a pretrial motion to dismiss for failure to state a claim under rule we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed see voss v commissioner tcmemo_1989_238 taxpayers instituted proceedings in this court primarily for delay where they exhibited total disinterest in presenting or proving the merits if any of their cases finally we note that respondent provided petitioner well in advance of trial with copies of two recent cases of this court in which we discussed the provisions of sec_6673 and imposed a penalty thereunder petitioner was well aware that he faced the possibility of a penalty under that section in view of the foregoing we will exercise our discretion under sec_6673 grant respondent's motion to impose sanctions and require petitioner to pay a penalty to the united_states in the amount of dollar_figure see 739_f2d_265 7th cir imposition of a penalty under sec_6673 was warranted where taxpayer had no reasonable basis to believe that wages were not properly subject_to income_tax given the universal and longstanding rejection of this argument with respect to petitioner's motion to dismiss as supplemented it should be apparent that we will deny such motion it contains only latinized gobbledygook and represents nothing other than a means by which petitioner has pursued his tax protest agenda to reflect the foregoing an appropriate order and order of dismissal and decision will be entered
